Loan No.: 50-2860534 Commons V Medical

INDEMNITY AND GUARANTY AGREEMENT

THIS INDEMNITY AND GUARANTY AGREEMENT (as the same may hereafter be amended,
consolidated, renewed or replaced, this “Agreement”), made as of May 14, 2007,
by NNN HEALTHCARE/OFFICE REIT, INC., a Maryland corporation (“Indemnitor”),
whose address is c/o Triple Net Properties, LLC, 1551 North Tustin Avenue,
Suite 300, Santa Ana, California 92705, in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Lender”), whose address is Commercial Real Estate Services, 8739
Research Drive URP - 4, NC 1075, Charlotte, North Carolina 28262.

W I T N E S S E T H:

WHEREAS, NNN Healthcare/Office REIT Commons V, LLC, a Delaware limited liability
company (the “Borrower”), has obtained a loan (the “Loan”) in the principal
amount of Ten Million and No/100 Dollars ($10,000,000.00) from Lender; and

WHEREAS, the Loan is evidenced by a Promissory Note (as the same may from time
to time be amended, consolidated, renewed or replaced, the “Note”) dated of even
date herewith, executed by Borrower and payable to the order of Lender, in the
stated principal amount of Ten Million and No/100 Dollars ($10,000,000.00), and
is secured by a Mortgage, Security Agreement and Fixture Filing dated of even
date herewith (as the same may from time to time be amended, consolidated,
renewed or replaced, the “Security Instrument”) from Borrower for the benefit of
Lender, encumbering that certain real property situated in the County of
Collier, State of Florida, as more particularly described on Exhibit “A”
attached hereto and incorporated herein by this reference, together with the
buildings, structures and other improvements now or hereafter located thereon
(the “Property”) and by other documents and instruments (the Note, the Security
Instrument and such other documents and instruments, as the same may from time
to time be amended, consolidated, renewed or replaced, being collectively
referred to herein as the “Loan Documents”); and

WHEREAS, as a condition to making the Loan to Borrower, Lender has required that
Indemnitor indemnify Lender from and against and guarantee payment to Lender of
those items for which Borrower is personally liable and for which Lender has
recourse against Borrower under the terms of the Note and the Security
Instrument; and

WHEREAS, the extension of the Loan to Borrower is of substantial benefit to
Indemnitor and, therefore, Indemnitor desires to indemnify Lender from and
against and guarantee payment to Lender of those items for which Borrower is
personally liable and for which Lender has recourse against Borrower under the
terms of the Note and the Security Instrument.

NOW, THEREFORE, to induce Lender to extend the Loan to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby covenants and agrees for the benefit of Lender, as follows:

1. Indemnity and Guaranty. Indemnitor hereby assumes liability for, hereby
guarantees payment to Lender of, hereby agrees to pay, protect, defend and save
Lender harmless from and against, and hereby indemnifies Lender from and against
any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, attorneys’ fees), causes of action, suits,
claims, demands and judgments of any nature or description whatsoever
(collectively, “Costs”) which may at any time be imposed upon, incurred by or
awarded against Lender as a result of:

(a) Proceeds paid under any insurance policies (or paid as a result of any other
claim or cause of action against any person or entity) by reason of damage, loss
or destruction to all or any portion of the Property, to the full extent of such
proceeds not previously delivered to Lender, but which, under the terms of the
Loan Documents, should have been delivered to Lender;

(b) Proceeds or awards resulting from the condemnation or other taking in lieu
of condemnation of all or any portion of the Property to the full extent of such
proceeds or awards not previously delivered to Lender, but which, under the
terms of the Loan Documents, should have been delivered to Lender;

(c) All tenant security deposits or other refundable deposits paid to or held by
Borrower or any other person or entity in connection with leases of all or any
portion of the Property, which are not applied in accordance with the terms of
the applicable lease or other agreement;

(d) Rent and other payments received from tenants under leases of all or any
portion of the Property paid more than one (1) month in advance;

(e) Rents, issues, profits and revenues of all or any portion of the Property
received or applicable to a period after the occurrence of an Event of Default
under the Loan Documents, or any event which with notice or the passage of time,
or both, would constitute an Event of Default, which are not either applied to
the ordinary and necessary expenses of owning and operating the Property or paid
to Lender;

(f) Waste committed on the Property, damage to the Property as a result of the
intentional misconduct or gross negligence of Borrower or any of its principals,
officers, general partners or members, any guarantor, any indemnitor, or any
agent or employee of any such persons, or any removal of all or any portion of
the Property in violation of the terms of the Loan Documents, to the full extent
of the losses or damages incurred by Lender and/or any of its affiliates on
account of such occurrence;

(g) Failure to pay any valid taxes, assessments, mechanic’s liens, materialmen’s
liens or other liens which could create liens on any portion of the Property
which would be superior to the lien or security title of the Security Instrument
or the other Loan Documents except, with respect to any such taxes or
assessments, to the extent that funds have been deposited with Lender pursuant
to the terms of the Security Instrument specifically for the applicable taxes or
assessments and not applied by Lender to pay such taxes and assessments; and

(h) Fraud, intentional misrepresentation, failure to disclose a material fact,
any untrue statement of a material fact or omission to state a material fact in
the written materials and/or information provided to Lender or any of its
affiliates by or on behalf of Borrower or any of its affiliates, principals,
officers, general partners or members, any guarantor, any indemnitor, or any
agent, employee or other person authorized or apparently authorized to make
statements, representations or disclosures on behalf of Borrower, any affiliate,
principal, officer, general partner or member of Borrower, or any guarantor or
any indemnitor, to the full extent of any losses, damages and expenses of Lender
and/or any of its affiliates on account thereof.

In addition to the foregoing, and notwithstanding anything to the contrary set
forth in this Agreement or any of the other Loan Documents, Indemnitor shall be
fully liable for all principal, interest and other amounts which may be due and
owing by Borrower under the Note, the Security Instrument and any other Loan
Document from and after (i) a default by Borrower, Indemnitor or any general
partner, manager or managing member of Borrower of any of the covenants set
forth in Section 2.9 or Section 2.29 of the Security Instrument, or (ii) the
Property or any part thereof becoming an asset in (x) a voluntary bankruptcy or
insolvency proceeding of Borrower or Indemnitor, or (y) an involuntary
bankruptcy or insolvency proceeding of Borrower or Indemnitor in which Borrower
or Indemnitor colludes with creditors in such bankruptcy or insolvency
proceeding and which is not dismissed within sixty (60) days of filing.

This is a guaranty of payment and performance and not of collection. The
liability of Indemnitor under this Agreement shall be direct and immediate and
not conditional or contingent upon the pursuit of any remedies against Borrower
or any other person (including, without limitation, other guarantors, if any),
nor against the collateral for the Loan. Indemnitor waives any right to require
that an action be brought against Borrower or any other person or to require
that resort be made to any collateral for the Loan or to any balance of any
deposit account or credit on the books of Lender in favor of Borrower or any
other person. In the event of a default under the Loan Documents which is not
cured within any applicable grace or cure period, Lender shall have the right to
enforce its rights, powers and remedies (including, without limitation,
foreclosure of all or any portion of the collateral for the Loan) thereunder or
hereunder, in any order, and all rights, powers and remedies available to Lender
in such event shall be non-exclusive and cumulative of all other rights, powers
and remedies provided thereunder or hereunder or by law or in equity. If the
indebtedness and obligations guaranteed hereby are partially paid or discharged
by reason of the exercise of any of the remedies available to Lender, this
Agreement shall nevertheless remain in full force and effect, and Indemnitor
shall remain liable for all remaining indebtedness and obligations guaranteed
hereby, even though any rights which Indemnitor may have against Borrower may be
destroyed or diminished by the exercise of any such remedy.

2. Indemnification Procedures.

(a) If any action shall be brought against Lender based upon any of the matters
for which Lender is indemnified hereunder, Lender shall notify Indemnitor in
writing thereof and Indemnitor shall promptly assume the defense thereof,
including, without limitation, the employment of counsel acceptable to Lender
and the negotiation of any settlement; provided, however, that any failure of
Lender to notify Indemnitor of such matter shall not impair or reduce the
obligations of Indemnitor hereunder. Lender shall have the right, at the expense
of Indemnitor (which expense shall be included in Costs), to employ separate
counsel in any such action and to participate in the defense thereof. In the
event Indemnitor shall fail to discharge or undertake to defend Lender against
any claim, loss or liability for which Lender is indemnified hereunder, Lender
may, at its sole option and election, defend or settle such claim, loss or
liability. The liability of Indemnitor to Lender hereunder shall be conclusively
established by such settlement, provided such settlement is made in good faith,
the amount of such liability to include both the settlement consideration and
the costs and expenses, including, without limitation, attorneys’ fees and
disbursements, incurred by Lender in effecting such settlement. In such event,
such settlement consideration, costs and expenses shall be included in Costs and
Indemnitor shall pay the same as hereinafter provided. Lender’s good faith in
any such settlement shall be conclusively established if the settlement is made
on the advice of independent legal counsel for Lender.

(b) Indemnitor shall not, without the prior written consent of Lender:
(i) settle or compromise any action, suit, proceeding or claim or consent to the
entry of any judgment that does not include as an unconditional term thereof the
delivery by the claimant or plaintiff to Lender of a full and complete written
release of Lender (in form, scope and substance satisfactory to Lender in its
sole discretion) from all liability in respect of such action, suit, proceeding
or claim and a dismissal with prejudice of such action, suit, proceeding or
claim; or (ii) settle or compromise any action, suit, proceeding or claim in any
manner that may adversely affect Lender or obligate Lender to pay any sum or
perform any obligation as determined by Lender in its sole discretion.

(c) All Costs shall be immediately reimbursable to Lender when and as incurred
and, in the event of any litigation, claim or other proceeding, without any
requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Indemnitor shall pay to Lender any and all Costs within
ten (10) days after written notice from Lender itemizing the amounts thereof
incurred to the date of such notice. In addition to any other remedy available
for the failure of Indemnitor to periodically pay such Costs, such Costs, if not
paid within said ten-day period, shall bear interest at the Default Interest
Rate (as defined in the Note).

3. Reinstatement of Obligations. If at any time all or any part of any payment
made by Indemnitor or received by Lender from Indemnitor under or with respect
to this Agreement is or must be rescinded or returned for any reason whatsoever
(including, but not limited to, the insolvency, bankruptcy or reorganization of
Indemnitor or Borrower), then the obligations of Indemnitor hereunder shall, to
the extent of the payment rescinded or returned, be deemed to have continued in
existence, notwithstanding such previous payment made by Indemnitor, or receipt
of payment by Lender, and the obligations of Indemnitor hereunder shall continue
to be effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Indemnitor had never been made.

4. Waivers by Indemnitor. To the extent permitted by law, Indemnitor hereby
waives and agrees not to assert or take advantage of:

(a) Any right to require Lender to proceed against Borrower or any other person
or to proceed against or exhaust any security held by Lender at any time or to
pursue any other remedy in Lender’s power or under any other agreement before
proceeding against Indemnitor hereunder;

(b) Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or persons or the failure of Lender to
file or enforce a claim against the estate (in administration, bankruptcy or any
other proceeding) of any other person or persons;

(c) Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind, or the lack of any thereof,
including, without limiting the generality of the foregoing, notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of Borrower, Lender, any
endorser or creditor of Borrower or of Indemnitor or on the part of any other
person whomsoever under this or any other instrument in connection with any
obligation or evidence of indebtedness held by Lender;

(d) Any defense based upon an election of remedies by Lender;

(e) Any right or claim of right to cause a marshalling of the assets of
Indemnitor;

(f) Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(g) Any duty on the part of Lender to disclose to Indemnitor any facts Lender
may now or hereafter know about Borrower or the Property, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Indemnitor intends to assume or has reason to believe that
such facts are unknown to Indemnitor or has a reasonable opportunity to
communicate such facts to Indemnitor, it being understood and agreed that
Indemnitor is fully responsible for being and keeping informed of the financial
condition of Borrower, of the condition of the Property and of any and all
circumstances bearing on the risk that liability may be incurred by Indemnitor
hereunder;

(h) Any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;

(i) Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

(j) Any deficiencies in the collateral for the Loan or any deficiency in the
ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(k) An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower) or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against Indemnitor or the collateral for the Loan;

(l) Any modifications of the Loan Documents or any obligation of Borrower
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; and

(m) Any action, occurrence, event or matter consented to by Indemnitor under
Section 6(g) hereof, under any other provision hereof, or otherwise.

5. Representation and Warranty. Indemnitor hereby represents, warrants and
covenants that Indemnitor’s net worth is, and at all times while this Agreement
shall be in effect, shall be not less than $10,000,000 with Liquid Assets (as
hereinafter defined) exceeding $1,000,000. For the purposes of this Section 5,
“Liquid Assets” shall mean assets in the form of cash, cash deposits, available
lines of credit, accounts receivables, “soft” earnest money deposits,
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided the full faith and
credit of the United States supports such obligation or guarantee), securities
listed and traded on a recognized stock exchange or traded over the counter and
listed in the National Association of Securities Dealers Automatic Quotations,
or liquid debt instruments that have a readily ascertainable value and are
regularly traded in a recognized financial market.

6. General Provisions.

(a) Fully Recourse. All of the terms and provisions of this Agreement are
recourse obligations of Indemnitor and not restricted by any limitation on
personal liability set forth in any of the Loan Documents.

(b) Survival. This Agreement shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu
thereof, even if, as a part of such remedy, the Loan is paid or satisfied in
full.

(c) No Subrogation; No Recourse Against Lender. Notwithstanding the satisfaction
by Indemnitor of any liability hereunder, Indemnitor shall not have any right of
subrogation, contribution, reimbursement or indemnity whatsoever or any right of
recourse to or with respect to the assets or property of Borrower or to any
collateral for the Loan. In connection with the foregoing, Indemnitor expressly
waives any and all rights of subrogation to Lender against Borrower, and
Indemnitor hereby waives any rights to enforce any remedy which Lender may have
against Borrower and any right to participate in any collateral for the Loan. In
addition to and without in any way limiting the foregoing, Indemnitor hereby
subordinates any and all indebtedness of Borrower now or hereafter owed to
Indemnitor to all indebtedness of Borrower to Lender, and agrees with Lender
that Indemnitor shall not demand or accept any payment of principal or interest
from Borrower, shall not claim any offset or other reduction of Indemnitor’s
obligations hereunder because of any such indebtedness and shall not take any
action to obtain any of the collateral from the Loan. Further, Indemnitor shall
not have any right of recourse against Lender by reason of any action Lender may
take or omit to take under the provisions of this Agreement or under the
provisions of any of the Loan Documents.

(d) Reservation of Rights. Nothing contained in this Agreement shall prevent or
in any way diminish or interfere with any rights or remedies, including, without
limitation, the right to contribution, which Lender may have against Borrower,
Indemnitor or any other party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et
seq.), as it may be amended from time to time, or any other applicable federal,
state or local laws, all such rights being hereby expressly reserved.

(e) Financial Statements. Indemnitor hereby agrees, as a material inducement to
Lender to make the Loan to Borrower, to furnish to Lender, from time to time,
promptly upon demand by Lender annual financial statements for Indemnitor,
within one hundred twenty (120) days after the end of each calendar year,
certified by or on behalf of Indemnitor, in form and substance acceptable to
Lender. Indemnitor hereby warrants and represents unto Lender that any and all
balance sheets, net worth statements and other financial data which have
heretofore been given or may hereafter be given to Lender with respect to
Indemnitor did or will at the time of such delivery fairly and accurately
present the financial condition of Indemnitor.

(f) Rights Cumulative; Payments. Lender’s rights under this Agreement shall be
in addition to all rights of Lender under the Note, the Security Instrument and
the other Loan Documents. Further, payments made by Indemnitor under this
Agreement shall not reduce in any respect Borrower’s obligations and liabilities
under the Note, the Security Instrument and the other Loan Documents except with
respect to, and to the extent of, Borrower’s obligation and liability for the
payment made by Indemnitor.

(g) No Limitation on Liability. Indemnitor hereby consents and agrees that
Lender may at any time and from time to time without further consent from
Indemnitor do any of the following events (if applicable), and the liability of
Indemnitor under this Agreement shall be unconditional and absolute and shall in
no way be impaired or limited by any of the following events, whether occurring
with or without notice to Indemnitor or with or without consideration: (i) any
extensions of time for performance required by any of the Loan Documents or
extension or renewal of the Note; (ii) any sale, assignment or foreclosure of
the Note, the Security Instrument or any of the other Loan Documents or any sale
or transfer of the Property or any portion thereof; (iii) any change in the
composition of Borrower, including, without limitation, the withdrawal or
removal of Indemnitor from any current or future position of ownership,
management or control of Borrower; (iv) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor herein or by Borrower in any
of the Loan Documents; (v) the release of Borrower or of any other person or
entity from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Lender’s voluntary act or otherwise; (vi) the release or substitution in whole
or in part of any security for the Loan; (vii) Lender’s failure to record the
Security Instrument or to file any financing statement (or Lender’s improper
recording or filing thereof) or to otherwise perfect, protect, secure or insure
any lien or security interest given as security for the Loan; (viii) the
modification of the terms of any one or more of the Loan Documents; or (ix) the
taking of, or failure to take any action of any type whatsoever. No such action
which Lender shall take or fail to take in connection with the Loan Documents or
any collateral for the Loan, nor any course of dealing with Borrower or any
other person, shall limit, impair or release Indemnitor’s obligations hereunder,
affect this Agreement in any way or afford Indemnitor any recourse against
Lender. Nothing contained in this Section shall be construed to require Lender
to take or refrain from taking any action referred to herein.

(h) Entire Agreement; Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements, whether written or oral, between the parties
respecting such matters. Any amendments or modifications hereto, in order to be
effective, shall be in writing and executed by the parties hereto. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

(i) Governing Law. THIS AGREEMENT SHALL BE EXCLUSIVELY GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED,
EXCEPT TO THE EXTENT THAT THE APPLICABILITY OF ANY OF SUCH LAWS MAY NOW OR
HEREAFTER BE PREEMPTED BY FEDERAL LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL SO
GOVERN AND BE CONTROLLING.

(j) Binding Effect; Waiver of Acceptance. This Agreement shall bind Indemnitor
and its heirs, personal representatives, successors and assigns and shall inure
to the benefit of Lender and the officers, directors, shareholders, agents and
employees of Lender and their respective heirs, successors and assigns.
Notwithstanding the foregoing, Indemnitor shall not assign any of its rights or
obligations under this Agreement without the prior written consent of Lender,
which consent may be withheld by Lender in its sole discretion. Indemnitor
hereby waives any acceptance of this Agreement by Lender, and this Agreement
shall immediately be binding upon Indemnitor.

(k) Notice. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by law shall be in writing and
shall be deemed to have been validly given or served by delivery of the same in
person to the intended addressee, or by depositing the same with Federal Express
or another reputable private courier service for next business day delivery to
the intended addressee at its address set forth on the first page of this
Agreement or at such other address as may be designated by such party as herein
provided, or by depositing the same in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the
intended addressee at its address set forth on the first page of this Agreement
or at such other address as may be designated by such party as herein provided.
All notices, demands and requests shall be effective upon such personal
delivery, or one (1) business day after being deposited with the private courier
service, or two (2) business days after being deposited in the United States
mail as required above. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, demand or request sent. By
giving to the other party hereto at least fifteen (15) days’ prior written
notice thereof in accordance with the provisions hereof, the parties hereto
shall have the right from time to time to change their respective addresses and
each shall have the right to specify as its address any other address within the
United States of America.

(l) No Waiver; Time of Essence; Business Day. The failure of any party hereto to
enforce any right or remedy hereunder, or to promptly enforce any such right or
remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence hereof. The term “business day” as used herein shall mean a weekday,
Monday through Friday, except a legal holiday or a day on which banking
institutions in New York, New York are authorized by law to be closed.

(m) Captions for Convenience. The captions and headings of the sections and
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.

(n) Reasonable Attorney’s Fees. In the event it is necessary for Lender to
retain the services of an attorney or any other consultants in order to enforce
this Agreement, or any portion thereof, Indemnitor agrees to pay to Lender, in
addition to Indemnitor’s other obligations to pay Lender hereunder, any and all
costs and expenses, including, without limitation, reasonable attorneys’ fees,
incurred by Lender as a result thereof and such costs, fees and expenses shall
be included in Costs.

(o) Successive Actions. A separate right of action hereunder shall arise each
time Lender acquires knowledge of any matter indemnified or guaranteed by
Indemnitor under this Agreement. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and Indemnitor
hereby waives and covenants not to assert any defense in the nature of splitting
of causes of action or merger of judgments.

(p) Joint and Several Liability. Notwithstanding anything to the contrary
contained herein, the representations, warranties, covenants and agreements made
by Indemnitor herein, and the liability of Indemnitor hereunder, is joint and
several if Indemnitor is comprised of more than one person or entity.

(q) Reliance. Lender would not make the Loan to Borrower without this Agreement.
Accordingly, Indemnitor intentionally and unconditionally enters into the
covenants and agreements as set forth above and understands that, in reliance
upon and in consideration of such covenants and agreements, the Loan shall be
made and, as part and parcel thereof, specific monetary and other obligations
have been, are being and shall be entered into which would not be made or
entered into but for such reliance.

(r) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be effective only upon delivery and thereafter shall be
deemed an original, and all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page. Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.

(s) SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.



  (1)   INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS
LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS AGREEMENT, (B) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE COUNTY AND STATE IN WHICH THE PROPERTY IS LOCATED, (C) SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND (D) TO THE FULLEST EXTENT PERMITTED BY LAW,
AGREES THAT INDEMNITOR WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).



  (2)   INDEMNITOR AND LENDER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR INDEMNITOR, OR ANY OF
THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR
ANY OTHER PERSONS AFFILIATED WITH LENDER OR INDEMNITOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

(t) Waiver by Indemnitor. Indemnitor covenants and agrees that, upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Indemnitor shall not seek or cause Borrower or any other person or
entity to seek a supplemental stay or other relief, whether injunctive or
otherwise, pursuant to 11 U.S.C. §105 or any other provision of the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief law, (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights of Lender against Indemnitor or the collateral for the Loan by virtue of
this Agreement or otherwise.

(u) SPECIFIC NOTICE. IT IS EXPRESSLY AGREED AND UNDERSTOOD THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, COULD
INCLUDE AN INDEMNIFICATION BY INDEMNITOR OF LENDER FROM CLAIMS OR LOSSES ARISING
AS A RESULT OF LENDER’S OWN NEGLIGENCE.

(v) Secondary Market. Lender may sell, transfer and deliver the Loan Documents
to one or more investors in the secondary mortgage market. In connection with
such sale or otherwise, Lender may retain or assign responsibility for servicing
the Loan or may delegate some or all of such responsibility and/or obligations
to a servicer, including, but not limited to, any subservicer or master
servicer, on behalf of the investors. All references to Lender herein shall
refer to and include, without limitation, any such servicer, to the extent
applicable.

(w) Decisions. Wherever pursuant to this Agreement (i) Lender exercises any
right given to it to approve or disapprove, (ii) any arrangement or term is to
be satisfactory or acceptable to Lender, or (iii) any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove or to accept or not accept, all decisions that arrangements or terms
are satisfactory or not satisfactory and all other decisions and determinations
made by Lender, shall be in the sole and absolute discretion of Lender and shall
be final and conclusive, except as may be otherwise expressly and specifically
provided herein.

(x) Dissemination of Information. If Lender determines at any time to sell,
transfer or assign the Note, the Security Instrument and the other Loan
Documents, and any or all servicing rights with respect thereto, or to grant
participations therein (the “Participations”) or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement (the “Securities”), Lender may
forward to each purchaser, transferee, assignee, servicer, participant,
investor, or their respective successors in such Participations and/or
Securities (collectively, the “Investor”) or any Rating Agency (as defined in
the Security Instrument) rating such Securities, each prospective Investor and
each of the foregoing’s respective counsel, all documents and information which
Lender now has or may hereafter acquire relating to the Loan and to Borrower,
any Indemnitor and the Property, which shall have been furnished by Borrower, or
any Indemnitor as Lender determines necessary or desirable.

(y) Costs. Wherever pursuant to this Agreement it is provided that Indemnitor
shall pay any costs and expenses, such costs and expenses shall include, but not
be limited to, reasonable legal fees and disbursements of Lender.

(z) Other Guaranties. This Agreement is in addition to any and all other
guaranties relating to the Debt (as defined in the Security Instrument) or any
portion thereof. To the extent Indemnitor may become liable under this Agreement
and one or more other indemnitors may become liable under the terms of any other
guaranty made in favor of Lender with respect to the Debt, Lender shall be
entitled to exercise any and all of its remedies against Indemnitor under this
Agreement as well as any and all of its remedies against any one or more
indemnitors under such other guaranties jointly and severally.

[The Remainder of the Page is Intentionally Blank]

1

IN WITNESS WHEREOF, Indemnitor has executed this Indemnity and Guaranty
Agreement as of the day and year first written above.

INDEMNITOR:

NNN HEALTHCARE/OFFICE REIT, INC.,
a Maryland corporation

By:      /s/Shannon K S Johnson     
Name: _ Shannon K S Johnson
Title:      CFO_     


2